

October 2, 2017


Re: Equity Vesting
Dear Devin:
This letter agreement (the “Agreement”) confirms our agreement regarding the
vesting of any equity incentive awards (the “REIT1 Equity Awards”) you may
receive in Phillips Edison Grocery Center REIT I, Inc., a Maryland corporation
(“REIT1”) or Phillips Edison Grocery Center Operating Partnership I, L.P., a
Delaware limited partnership (the “OP”). Notwithstanding anything contained in
any plan governing the REIT1 Equity Awards or any agreement evidencing the grant
thereof you will be vest in all REIT1 Equity Awards on the following terms:
•
Time Vesting Awards- You will be vested in any REIT1 Equity Awards that vest
solely based on continued employment on the earlier of the following:

o
The vesting dates set forth in the REIT1 Equity Award agreements; or

o
You reaching both: (1) the age of 58; and (2) combined age and years of
continuous years of service with Phillips Edison & Company, Ltd (and any
successor thereto) (“PECO”) of 65 years (“Retirement Eligible”).

•
Performance Vesting Awards – Should your employment terminate on or following
your Retirement Eligible you will remain eligible to vest in any REIT1 Equity
Awards that vest based on satisfaction of performance goals (“Performance
Awards”) as follows:

o
Retirement Prior to 50% of Performance Period – If your retirement is prior to
50% of the performance period over which the Performance Award is earned and
vested, then you will vest in of any Performance Awards actually earned based on
performance at the end of the performance period multiplied by a fraction the
numerator of which is the number of full days employed during the applicable
performance period and the denominator of which is the number of full days in
the performance period.

o
Retirement On or After 50% of the Performance Period has Elapsed – If your
retirement is on or after 50% of the performance period over which the
Performance Award is earned and vested has elapsed, then you will vest in of any
Performance Awards actually earned based on performance at the end of the
performance period





US-DOCS\93918743.3

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if your employment is terminated for Cause (as
defined in the Phillips Edison Grocery Center REIT I, Inc. Executive Severance
and Change in Control Plan) then you will no longer be eligible for the vesting
terms set forth in this Agreement and the vesting in any REIT1 Equity Awards
shall be determined in accordance with the terms of the Award Agreements without
regard to any accelerated vesting or rights to vest upon becoming Retirement
Eligible.
Nothing contained in this Agreement requires REIT1, the OP or PECO to grant you
any REIT1 Equity Awards, or to continue your employment for any term and should
not be construed as a contract of employment. You acknowledge and agree that the
vesting in an REIT1 Equity Award pursuant to the terms of this Agreement may
result in employment taxes becoming due prior to your receipt of the REIT1
shares, OP units or cash payable under such REIT1 Equity Award. In such event,
you authorize PECO to withholding such taxes from other compensation that may be
payable to you.
Please acknowledge your agreement by signing below and returning a copy of this
Agreement to Keith Rummer at PECO.
Sincerely,
/s/ Jeffrey S. Edison
Jeffrey S. Edison








ACCEPTED AND AGREED:


/s/ Devin Murphy
Devin Murphy


Date: October 3, 2017




US-DOCS\93918743.3